 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    JUAN MONAY-MARTINEZ,

 9                              Petitioner,               CASE NO. C19-1521-MJP

10           v.                                           ORDER OF DISMISSAL

11    ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The Government’s motion to supplement, Dkt. 11, is GRANTED.

18          (3)     The Government’s motion to dismiss, Dkt. 6, is GRANTED.

19          (4)     Petitioner’s habeas petition is DENIED.

20          (5)     This action is DISMISSED without prejudice.

21   \\

22   \\

23




     ORDER OF DISMISSAL - 1
 1         (6)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Tsuchida.

 3         Dated this 11th day of February, 2020.

 4

 5

 6
                                                        A
                                                        Marsha J. Pechman
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
